Citation Nr: 1316995	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  00-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a breathing disability, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for an eye disability other than photophobia and blurred vision, to include as due to an undiagnosed illness.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for photophobia and blurred vision, to include as due to an undiagnosed illness.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a cardiovascular disability.  

5.  Entitlement to an initial rating in excess of 20 percent for residuals of low back strain and pelvic contusion.  

6.  Entitlement to an initial rating in excess of 30 percent for carpal tunnel syndrome and cubital tunnel syndrome of the left upper extremity prior to February 16, 2007.  
7.  Entitlement to a rating in excess of 50 percent for carpal tunnel syndrome and cubital tunnel syndrome of the left upper extremity from February 16, 2007.  

8.  Entitlement to an increased rating for residuals of a right bunionectomy, evaluated as 10 percent disabling prior to June 21, 2006.  

9.  Entitlement to an increased rating for residuals of a right bunionectomy, evaluated as 20 percent disabling from June 21, 2006.  

10.  Entitlement to an effective date prior to February 15, 2002 for a 10 percent rating for residuals of a right bunionectomy.  

11.  Entitlement to an effective date prior to June 21, 2006 for a 20 percent rating for residuals of a right bunionectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from November 1981 to June 1991.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Historically, in August 2003 and March 2006, the Board remanded the Veteran's claims pertaining to a cervical spine disability, carpal tunnel syndrome of the left wrist, a cardiovascular disability, and low back strain and pelvic contusion.  Thereafter, in June 2006, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of that hearing is of record.  

In an October 2006 decision, the Board, in part, remanded certain claims for additional development.  In an April 2010 decision, the Board granted service connection for carpal tunnel syndrome and cubital tunnel syndrome of the left upper extremity.  The Board again remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  

Following the Board's April 2010 decision/remand, the AOJ, in an April 2010 rating decision, granted service connection and assigned a 10 percent disability rating for carpal tunnel syndrome and cubital tunnel syndrome of the left upper extremity.  In May 2010, the Veteran appealed the initial 10 percent rating assigned.  In an August 2010 rating decision, the AOJ, awarded ratings of 30 percent (prior to February 16, 2007) and 50 percent (on and after February 16, 2007) for carpal tunnel syndrome and cubital tunnel syndrome of the left upper extremity.  The AOJ also awarded a number of temporary total ratings under the provisions of 38 C.F.R. § 4.30 (2012).  

Otherwise, in an April 2012 rating decision, the AOJ granted service connection and assigned a 10 percent disability rating for cervical spine degenerative arthritis and disc disease.  As the benefit sought on appeal with respect to this issue was granted, the claim for service connection for a cervical spine disability is no longer in appellate status.  

Also, while the above-discussed claims were being developed and/or adjudicated, the Veteran additionally perfected for appeal claims relating to a breathing disability, an eye disability, residuals of a right bunionectomy, as well as earlier effective dates.  With respect to these claims, the Veteran testified in November 2007 and November 2009 before a Decision Review Officer (DRO).  Transcripts of those hearings are of record.  

With regard to the claim concerning an eye disability, the issue developed for appeal pertains to whether new and material evidence has been received to reopen a previously denied claim of service connection for an eye disability.  The Veteran contended at the time he filed his claim for service connection that he had suffered problems with his eyes, to include eye pain, since his active service in Southwest Asia during the Persian Gulf War.  The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Here, a report of January 1997 VA examination notes complaints and discussion of photophobia and blurry vision.  In a September 1997 final decision, the AOJ considered and discussed photophobia as well as blurry vision.  Since that time, the Veteran has also argued that his dry eye syndrome (which can cause eye pain), along with photophobia and loss in visual acuity (blurry vision), should be service connected.  

Regarding the above, in its decision in Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  In Boggs, which involved a claim for conductive hearing loss and a later claim for sensorineural hearing loss, the Federal Circuit clarified that a newly diagnosed disorder cannot be the same claim when it has not been previously considered.  The Board notes that while photophobia can be a symptom of dry eye syndrome, it is not necessarily the same ocular condition.  
Therefore, in light of the Court's holding in Clemons, the Board will liberally construe the Veteran's claim for service connection concerning his eyes to include any and all disabilities associated with his eyes at the time.  In this regard, the Veteran's service treatment records (STRs) reflect a diagnosis for dry eye syndrome and the VA examiner in January 1997 did not address the disability.  Furthermore, in light of the Federal Circuit's holding in Boggs, and as dry eye syndrome does not appear to have been considered by the AOJ in its final September 1997 decision, the eye disability is not the subject of the previous final AOJ decision.  With the holdings of Clemons and Boggs in mind, the Board will assume jurisdiction of a claim for service connection for an eye disability other than photophobia and blurred vision, as is characterized on the title page.  

Also, with respect to the Veteran's claim for service connection for a breathing disability, the Veteran has claimed he has suffered from breathing problems since his service in Southwest Asia.  The evidence reflects that the Veteran suffers from chronic obstructive pulmonary disease (COPD), asthma, granulomas of the lungs, as well as an elevated right hemidiaphragm.  Associated with his claim, the Veteran has additionally discussed symptoms associated with sinusitis.  The Board notes that in an August 1998 rating decision, the Veteran was denied service connection for headaches.  The AOJ's decision included a finding that ethmoid sinusitis was neither incurred in nor caused by service.  The Veteran did not appeal the decision and it has become final.  Here, in light of the previous final AOJ decision regarding sinusitis, the Board accepts any arguments from the Veteran with regard to sinusitis as a claim to reopen the previously final August 1998 decision.  As such, the Veteran's request to reopen the previously denied claim for service connection for sinusitis is referred to the AOJ for consideration.  


REMAND

As noted above, in an April 2010 rating decision, the AOJ granted service connected and assigned a 10 percent disability rating for carpal tunnel syndrome and cubital tunnel syndrome of the left upper extremity.  In a May 2010 statement, the Veteran filed a notice of disagreement (NOD) with the rating assigned.  Notwithstanding the AOJ's subsequent increase in the ratings assigned for the disability in August 2010, the Veteran has not withdrawn his NOD.  A statement of the case (SOC) has not otherwise been issued.  

Thus, the issue of entitlement to an initial rating in excess of 30 percent for carpal tunnel syndrome and cubital tunnel syndrome of the left upper extremity prior to February 16, 2007, and the issue of entitlement to a rating in excess of 50 percent for carpal tunnel syndrome and cubital tunnel syndrome of the left upper extremity on and after February 16, 2007, are remanded to give the AOJ an opportunity to issue an SOC and to allow the Veteran an opportunity to perfect an appeal of these issues.  38 C.F.R. § 19.9(c) (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues should be returned to the Board if, after issuance of an SOC, the Veteran perfects an appeal of the claims by filing timely substantive appeal(s).  

Otherwise, in April 2010, the Board remanded for the purpose of additional development the claims pertaining to a cervical spine disability, a cardiovascular disability, and low back strain and pelvic contusion.  At some point, the Veteran's claims file apparently was returned to the Indianapolis RO.  The Appeals Management Center (AMC) in Washington, DC nonetheless took action on the Board's remand instructions and developed for Social Security Administration (SSA) records as well as for VA records.  The Indianapolis RO, it would appear, scheduled the Veteran for a requested VA examination.  

In a July 2011 deferred rating decision, it was noted by the Indianapolis RO that additional development was necessary and that a supplemental statement of the case (SSOC) was to be issued concerning the remanded claims.  However, the only SSOCs associated with the claims file or the Veteran's Virtual VA electronic file concern the claims for a respiratory disability, for an eye disability, for higher ratings for residuals of a right bunionectomy, and also for earlier effective dates.  While these claims have been certified to the Board for review, the claims concerning a cardiovascular disability as well as a low back strain and pelvic contusion have not been recertified to the Board for its review.  

Therefore, a remand is necessary to allow the AOJ to consider the Veteran's claims for a cardiovascular disability as well as for low back strain and pelvic contusion, and issue an SSOC prior to consideration of those issues by the Board.  

Otherwise, the Board finds additional development, in the form of VA medical examinations, is necessary prior to deciding the claims for service connection for an eye disability other than photophobia and blurred vision, as well as for a respiratory disability.  

With respect to the Veteran's eye disability claim other than photophobia and blurred vision the Board notes that the Veteran's STRs reflect a diagnosis of dry eye syndrome.  Furthermore, post-service medical evidence reflects the Veteran's apparent treatment for dry eye syndrome.  Likewise, the Veteran's STRs reflect complaints of shortness of breath, and photographs submitted by the Veteran along with his statements and testimony document unhealthy air quality during service in the Persian Gulf.  

Here, the evidence does not appear to link any current dry eye syndrome to the Veteran's period of service.  Likewise, the Veteran's service history of shortness of breath appears related in part to an anxiety condition, and he has a post-service employment history that apparently resulted in exposure to excessive dust and other pollutants.  In this regard, an August 2002 VA ambulatory care note reflects that the Veteran was working in a dusty environment that included road dust and metal dust.  Nonetheless, keeping in mind the low threshold required to show that a current disability may be associated with service, and in light of the above evidence, the Board finds that the Veteran should be afforded medical examinations to obtain opinions as to the possible relationship between any current eye disability or current breathing disability and his period of active military service.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C. § 5103A(d)(2) (West 2002).  Additionally, as any opinion concerning the Veteran's eyes could have an effect on his claim to reopen the previously denied claim of service connection for photophobia and blurred vision, the Board will defer that issue pending the requested medical opinion.  

Furthermore, with respect to the claim for service connection for a breathing disability, the Veteran has raised a number of theories behind his claimed problems with his breathing.  These theories include impaired breathing secondary to blocked nasal passages due to a deviated nasal septum, and/or due to enlarged nasal turbinates.  The Veteran has also claimed that he was exposed to asbestos in service and appears to be contending that such exposure may also be the cause of his impaired breathing.  

With respect to the deviated nasal septum, the Veteran contends that while stationed in Japan in the 1980s, he broke his nose and this break was the cause of his deviated nasal septum.  While the Veteran's STRs do not reflect treatment or diagnosis for a broken nose, the Veteran has reported that he was treated for a broken nose at Evan's Clinic, Camp Foster, Okinawa, Japan.  The evidence reflects that the Veteran's deviated nasal septum was corrected by septoplasty in November 2002, and a February 2010 VA ENT consult note reported that a September 2009 computed tomography (CT) scan showed a completely straight nasal septum.  At the same time, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Here, whether the Veteran's deviated nasal septum has played a role in his claimed breathing problem during the appeal period prior to its correction in November 2002 is a medical question the Board is not competent to answer.  Thus, prior to the requested VA examination noted above, the AOJ should make an attempt to locate any additional STRs that may document the Veteran's reported treatment for a nose injury while stationed in Japan.  In doing so, the AOJ should request that the Veteran provide specific information concerning the date of his treatment for a broken nose/nose trauma at Evan's Clinic, Camp Foster, Okinawa, Japan.  Thereafter, the AOJ should request that a search of treatment records associated with the Evan's Medical Clinic for the dates identified be conducted.  

Also, as noted above, the Veteran has indicated that he was exposed to asbestos in service, in particular, while a member of a work crew that removed the material.  No other information was provided by the Veteran and the record does not confirm that the alleged asbestos exposure actually occurred.  Nonetheless, the AOJ should undertake additional development associated with the claim for service connection for a breathing disability on the basis of asbestos exposure to include contacting the appropriate authority for verification of the alleged in-service exposure.  See M21-1MR, Part IV.ii.H.29.  

Otherwise, with respect to the claim for a higher rating for residuals of a right bunionectomy, to include the effective dates assigned for the 10 percent and 20 percent awards, the Board notes that in an October 1991 rating decision, the Veteran was granted service connection and assigned a noncompensable (0 percent) disability rating for residuals of a right bunionectomy.  The award was effective the day following the Veteran's release from active service, June 18, 1981.  A review of the claims files does not reflect any letter notifying the Veteran of the AOJ's October 1991 rating decision.  The Veteran has contended that he was never notified of the rating decision, although he appears mistaken about the date of the decision.  

With regard to the above, an October 7, 1997 notice letter reflects, in part, a grant of service connection for "Condition Of The Skeletal System   0%".  The letter followed a September 1997 rating decision in which service connection for a disability of the skeletal system had not been granted, nor had the issue of a right bunionectomy been specifically considered.  Assuming the above reference was an attempt by the AOJ to notify the Veteran of the previous October 1991 rating decision, the Board finds the notice letter too far removed and lacking in any other identifying information to warrant its acceptance as sufficient notice of the October 1991 rating decision.  

If the October 1991 rating decision is not final, the appeal period under which the Veteran's claims for higher ratings and effective dates must be considered would date back to June 18, 1991.  The AOJ's adjudication of the Veteran's claims does not appear to include any such consideration.   

In this case, therefore, the AOJ should attempt to locate the notice letter associated with the October 1991 rating decision or any documentation showing that a notice letter was sent.  Associate with the claims file any document reflecting notification to the Veteran of the October 1991 rating decision.  If the AOJ is unable to locate evidence that the Veteran was notified of the October 1991 rating decision, it should then consider the October 1991 rating as being a non-final decision.  It should also readjudicate the rating and effective date claims on appeal associated with the service-connected residuals of a right bunionectomy taking into consideration the evidence since June 18, 1991.  

Accordingly, the case is REMANDED for the following action:

(For the benefit of the examiners providing the VA medical opinions, as discussed below in action paragraph 6, the AOJ should not remove the Board's tabs in the claims files.)  

1.  Provide the Veteran with an SOC following his disagreement with the April 2010 AOJ decision and the assigned rating for his service-connected carpal tunnel syndrome and cubital tunnel syndrome of the left upper extremity.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be returned to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.  

2.  Obtain the Veteran's more recent treatment records from the Fort Wayne VAMC (dated from April 2012), from the Indianapolis VAMC (dated from March 2012), from the Marion VAMC (dated from March 2011), and from the South Bend VAOPC (dated from August 2012) and associate the records with the claims file.  

3.  Request that the Veteran identify any private treatment he may have received for his disabilities on appeal.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2012).  

4.  Request from the Veteran the specific dates of his treatment for a broken nose/nose trauma at Evan's Clinic, Camp Foster, Okinawa, Japan.  If the Veteran provides the requested information, the AOJ should contact the service department and request that a search of treatment records associated with the medical clinic for the dates identified be conducted.  If medical records are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2012).  

5.  Undertake additional development associated with the claim for service connection for a breathing disability on the basis of alleged asbestos exposure.  See M21-1MR, Part IV.ii.H.29.  

6.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for VA eye, pulmonary, and ENT examinations.  The claims files must be reviewed by the examiners in conjunction with the examinations.  All relevant documents have been tabbed.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  

Eye Examination

The examiner should elicit a detailed history from the Veteran concerning problems with his eyes.  

The examiner's claims file review should include, in particular, a review of the Veteran's service treatment records that include references to photophobia and dry eye syndrome (See Vol. 1 of the claims files); a report of January 1997 VA eye examination (See Vol. 1 of the claims files); a July 1999 VA outpatient eye examination (See Vol. 2 of the claims files); a March 2002 VA optometry consult note (See Vol. 4 of the claims files); the Veteran's arguments and supporting records (See Vol. 8 of the claims files); a report of May 2008 VA general examination (See Vol. 13 of the claims files); as well as the Veteran's electronic VA treatment records, dated from 2006 to the present, identifying the use of eye ointments and drops for, apparently, dry eye syndrome.  

Following examination of the Veteran and review of the claims files and the Veteran's reported history, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed eye disability (to include dry eye syndrome) had its clinical onset during service or is otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  

Pulmonary Examination

The examiner should elicit a detailed history from the Veteran concerning problems associated with his breathing as it relates to his lungs.  

The examiner's claims file review should include, in particular, the Veteran's service treatment records (See Vol. 1 of the claims files); a June 1999 pulmonary function test (See Vol. 2 of the claims files); a May 1993 St. Joseph's Hospital treatment record reflecting complaints of shortness of breath and atypical chest pain (See Vol. 3 of the claims files); a June 2002 VA outpatient treatment record noting diagnoses for acute sinusitis, boggy turbinates, and mild asthma (See Vol. 4 of the claims files); reports of August 2003 VA respiratory and VA sinus examinations along with the Veteran's contentions regarding his breathing problems (See Vol. 4 of the claims files); an August 2003 pulmonary function test (See Vol. 5 of the claims files); the Veteran's contentions and records concerning his breathing problems (See Vol. 8 of the claims files); VA outpatient notes dated in June 2002 reflecting breathing complaints (See Vol. 12 of the claims files); a November 2005 pulmonary function test (See Vol. 13 of the claims files); contentions and medical records submitted by the Veteran (See Vol. 13 of the claims files); a May 2008 CT chest scan (See Vol. 13 of the claims files); a report of May 2008 VA general examination (See Vol. 13 of the claims files); a February 2010 VA ENT consult note (See Vol. 17 of the claims files); and a July 2011 CT scan of the abdomen which also shows lung fields (See Vol. 17 of the claims files).

Following examination of the Veteran and review of the claims files, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed pulmonary disorder (to include COPD, asthma, granulomas of the lungs) or disability resulting in a pulmonary disorder (e.g., an elevated right hemidiaphragm) had its clinical onset during military service or is otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  

ENT Examination

The examiner should elicit a detailed history from the Veteran concerning problems associated with his breathing as it relates to his upper respiratory tract.  

The examiner's claims file review should include, in particular, the Veteran's service treatment records (See Vol. 1 of the claims files); a January 1998 CT scan of the Veteran's sinus (See Vol. 1 of the claims files); a June 2002 VA outpatient treatment record reflecting acute sinusitis and boggy turbinates (See Vol. 4 of the claims files); a report of August 2003 VA sinus examination (See Vol. 4 of the claims files); a June 2002 VA outpatient treatment record noting diagnoses for acute sinusitis, boggy turbinates, and mild asthma (See Vol. 4 of the claims files); an August 2003 CT scan of the Veteran's sinus (See Vol. 5 of the claims files); the Veteran's contentions and records concerning his breathing problems (See Vol. 8 of the claims files); the Veteran's contentions regarding a broken nose, deviated septum, and nasal blockage (See Vol. 11 of the claims files); VA outpatient notes dated in June 2002 reflecting breathing complaints (See Vol. 12 of the claims files); a report of May 2008 VA general examination (See Vol. 13 of the claims files); and a February 2010 VA ENT consult note (See Vol. 17 of the claims files).  

Following examination of the Veteran and review of the claims files, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed upper respiratory disability or disorder (to include sinusitis, rhinitis, a prior deviated nasal septum, or boggy turbinates) had its clinical onset during military service or is otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  

7.  The AOJ should attempt to locate evidence documenting that the Veteran was notified of the October 1991 rating decision, in particular, the initial grant of service connection for residuals of a right bunionectomy.  

8.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority (to include consideration of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001 for the claim to reopen entitlement to service connection for a cardiovascular disability).  If any benefit sought is not granted, the Veteran and his representative must be provided an SSOC (which must include the current rating criteria for disabilities of the spine under 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2012), and, if the AOJ is unable to locate evidence that the Veteran was notified of the October 1991 rating decision, the SSOC should address the rating and effective date claims associated with residuals of a right bunionectomy since the grant of service connection--June 18, 1991).  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

